Citation Nr: 0739052	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-17 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for varicose veins, 
currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for strokes as 
secondary to service-connected left leg varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and January 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The claims of entitlement to service connection for strokes 
secondary to service-connected left leg varicose veins and 
for bipolar disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected varicose veins are not 
manifested by persistent ulceration, and no ulceration has 
been present during the pendency of this claim, but there is 
edema of the left leg and there are changes in pigmentation.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for left leg varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 4.104, 
Diagnostic Code 7120 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a January 2004 
letter to the veteran, which advised the veteran of the types 
of evidence which might substantiate the claim for an 
increased evaluation for varicose veins.  The letter 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of the veteran's and VA's respective duties for 
obtaining evidence, and advised him to submit evidence and/or 
information, including any evidence in the veteran's 
possession, to the AOJ.

The veteran demonstrated that he understood that he could 
submit or identify pertinent evidence, as he identified 
records he considered relevant, with the information he 
considered relevant highlighted.  

Any deficiency in VA's duties to notify the veteran 
concerning effective date or degree of disability for the 
claim is harmless, as the claim has been denied, thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and afforded the veteran VA examination 
for varicose veins.  The claims file reveals that there was 
an April 1999 Social Security Administration report.  The 
veteran did not submit the claim for an increased evaluation 
which the Board is considering in this appeal until November 
2003.  There is no indication that any reports SSA considered 
in 1999 might be material to the evaluation of the veteran's 
service-connected varicose veins from 2003 to the present.  
The SSA records need not be obtained.  


The Board finds that all necessary notice and development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Varicose veins

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  For a claim for an increased 
rating, the primary concern is normally the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Varicose veins with persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration, warrant a 
40 percent rating.  Varicose veins with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, warrant a 60 percent rating.  
38 C.F.R. § 4.104, Diagnostic Code 7120.

On VA examination in March 2004, the veteran reported that he 
had not noticed any skin ulceration over his varicose veins, 
and the examiner found that there were no skin ulcerations.  
The veteran had edema in August 2003 and June 2005.  In June 
2005, there was subcutaneous induration and pigmentation 
changes were noted.  However, neither these records nor any 
others demonstrate that the veteran has persistent 
ulceration.  

The representative contends that, in light of 
38 C.F.R. § 4.21, a 60 percent evaluation is warranted 
because the veteran manifests findings sufficiently 
characteristic of varicose veins, even though the veteran 
does not manifest all symptoms required for a 60 percent 
evaluation for varicose veins.  However, in this case, the 
criteria for a 60 percent evaluation for varicose veins 
clearly state that the veteran may manifest either edema or 
induration, plus stasis pigmentation or eczema, but must 
manifest some of those symptoms and persistent ulceration in 
order to warrant a 60 percent evaluation.  (Emphasis added.)  
Because of the specific wording of the criteria for a 60 
percent evaluation, the 60 percent evaluation is not 
authorized in the absence of ulceration.  

In light of the above, an evaluation in excess of 40 percent 
for service-connected varicose veins is not warranted.  The 
preponderance of the evidence is against the claim, since 
there is no medical evidence of ulcerations on the left leg 
after the veteran submitted in claim in November 2003, and 
the veteran himself states that he has had no ulcerations of 
the left leg during this period.  There is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).  The claim for an evaluation in excess of 
40 percent for varicose veins must be denied.  


ORDER

An increased rating for varicose veins in excess of 40 
percent is denied.


REMAND

There is VA medical evidence of record from 2002 indicating 
that the veteran may have had strokes, that he may have 
current residuals of them, and that the strokes may have been 
caused by the veteran's service-connected left leg varicose 
veins disability.  A VA examination should be conducted to 
obtain additional information.  

Similarly, the veteran has submitted an August 2004 statement 
from a VA provider indicating that, based on the history 
provided by the veteran, it is likely that the veteran 
manifested his psychosis, bipolar disorder, during service.  
However, it is unclear to the Board how the history provided 
by the veteran, which the provider described as a statement 
by the veteran that he was tortured in service by being 
forced to run, relates to the opinion provided.  A VA 
examination should be conducted to obtain additional 
information.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurology examination.  Provide the 
neurologist with the claims file.  All 
necessary special studies or tests are 
to be accomplished.  The neurologist is 
to review the claims folder, including 
the 2002 and later VA medical records.  

The neurologist must express an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran currently has 
residuals of one of more strokes 
(identify the residuals if he does), 
and for an opinion with reasons as to 
whether it is at least as likely as not 
that any strokes were causally related 
to the veteran's service-connected left 
leg varicose veins disability.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Schedule the veteran for a VA 
psychiatric examination.  Provide the 
examiner with the claims file, 
including the service medical records.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
is to review the claims folder, 
including the service medical records 
and later VA medical records.  

The psychiatrist must express an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran manifested 
bipolar disorder in service or 
manifested a psychosis within one year 
following service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, again consider the 
veteran's pending claims for service 
connection in light of additional 
evidence added to the record.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


